Citation Nr: 0607304	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  03-29 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1967 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision.  In November 2005, 
a travel board hearing was held before the undersigned and a 
copy of the transcript has been associated with the claims 
folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for PTSD.  The claims 
folder includes letters from William D. Brewer, Ph.D. showing 
diagnoses of PTSD with a stressor of "combat in Vietnam."  
Exposure to combat has not been corroborated by medals, 
decorations or other indicia of combat.  At his November 2005 
hearing, the veteran testified that his PTSD stressors were 
his day to day mine sweeping and incoming fire.  His duties 
of mine sweeping and experiencing incoming fire were 
corroborated by his platoon leader in Company D, 65th 
Engineer Battalion attached to the 25th Infantry Division.  

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant' s active military, 
naval, or air service; but (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  Id.  
In this case, the Board believes that a medical opinion is 
necessary to determine whether the veteran actually has PTSD 
and if so, whether it was the result of his claimed 
stressors.

Accordingly, the Board remands this case for the following:

1.  After obtaining any necessary 
authorizations, the veteran's treatment 
records from William D. Brewer, Ph.D 
should be obtained and associated with 
the claims folder.  All efforts to 
locate these records should be fully 
documented.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination.  Send the claims folder to 
the examiner for review and the examiner 
should indicate that they have reviewed 
the claims folder.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Minnesota Multiphasic 
Personality Inventory, and the 
Mississippi Scale for Combat-Related 
PTSD, should be accomplished.   The 
examiner should determine whether the 
veteran currently suffers from PTSD in 
accordance with DSM-IV.  

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether the 
veteran 's duties of mine sweeping and 
experiencing incoming rocket and mortar 
attacks were sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD 
by the examiners.  The examination 
report should include the complete 
rationale for all opinions expressed. 

3.  Then, after ensuring the veteran's 
file is complete, the RO should 
readjudicate the claim for entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  Allow an appropriate 
period of time for response.  Thereafter, 
this claim should be returned to this 
Board for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

